Title: From Alexander Hamilton to James Read, 2 January 1800
From: Hamilton, Alexander
To: Read, James (d. 1803)


          
            Sir,
            N York Jany. 2nd. 1800
          
          I have received your letter of the fifteenth of December.
          Upon the appointment of Captain Taylor as Inspector of the Port of Beacon island it became the duty of his Lieutenants to recruit for the company. These not having accepted their appointments it appears to me advisable that Captain Taylor should return the Clothing and money to the Regimental Pay Master to remain with him untill the vacancies are filled.
          I have recommended Doctor Cutler to the Secretary of War as Surgeon for your regiment—
          I have also recommended Mr Blake as Cadet and Lieutenant Paster as Quarter Master—I have written to the Superintendant of Military Stores respecting a supply of woolen overalls for your regiment—
          W—
          Col. Read—
        